 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    SUSAN SPELL,                   ) Case No. CV 19-2073 JGB(JC)
                                     )
12                     Petitioner,   )
                                     )
13                v.                 ) JUDGMENT
                                     )
14                                   )
      HON. NATALIE STONE,            )
15                                   )
                                     )
16                     Respondent.   )
     ________________________________
17
18
           Pursuant to this Court’s Order Summarily Dismissing Petition and Action
19
     and Denying a Certificate of Appealability, IT IS ADJUDGED that the Petition for
20
     Writ of Habeas Corpus and this action are dismissed without prejudice.
21
           IT IS SO ADJUDGED.
22
     DATED: June 14, 2019
23
24
                                    _______________________________________
25
                                    HONORABLE JESUS G. BERNAL
26                                  UNITED STATES DISTRICT JUDGE
27
28
